Citation Nr: 0939907	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 
2002, for the grant of a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities (TDIU). 

2.  Entitlement to an effective date prior to May 3, 2006, 
for the grant of basic eligibility for Dependents' 
Educational Assistance (DEA) benefits pursuant to 38 
U.S.C.A., Chapter 35.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to August 
1955.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A summary of the pertinent procedural history is helpful.  In 
a September 24, 2002 letter, the Veteran (by his former 
representative) requested a TDIU, as well an increased 
schedular rating for each of his service-connected 
disabilities.  The agency of original jurisdiction (AOJ) 
denied the TDIU claim in a December 2002 rating decision, and 
the Veteran appealed.  The merits of the TDIU claim were 
before the Board in May 2005, at which point the case was 
remanded for further development, and in October 2006, at 
which point the Board granted the claim.  In a November 2006 
rating decision, the AOJ assigned an effective date of 
September 24, 2002, for the grant of the TDIU claim.  
Additionally, the AOJ granted basic eligibility for DEA 
benefits with an effective date of May 3, 2006.  The Veteran 
filed a timely notice of disagreement and substantive appeal 
from such decisions.

The Board observes that, in the May 2005 Board remand, the 
Veteran's claims for an increased schedular rating for each 
of his service-connected disabilities were referred to the 
AOJ for appropriate action.  It appears that such claims have 
still not been adjudicated.  Indeed, the Veteran indicated in 
his December 2006 notice of disagreement that he continues to 
disagree with the failure to grant a higher rating for his 
service-connected disabilities.  Although the Veteran has 
been granted a TDIU, his claims for an increased schedular 
rating remain pending.  As such, the Veteran's claims for an 
increased schedular rating for each of his service-connected 
disabilities are again referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Generally, the effective date of an award based on a claim 
for service connection, increased compensation, dependency 
and indemnity compensation, or pension shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  For an award of increased compensation, the 
effective date of shall be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

A TDIU may be granted when the schedular evaluation is less 
than 100 percent but the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  For the 
purposes of assigning an effective date, a claim for a TDIU 
is considered a claim for increased compensation.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Norris v. 
West, 12 Vet. App. 413, 420-21 (1999).  As such, the more 
specific criteria of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) apply when determining the effective date for a 
TDIU.  The Board notes that the AOJ also applied 38 C.F.R. § 
3.400(q)(2) & (r) (pertaining to reopened claims) to the 
Veteran's claim, as an earlier claim for a TDIU was denied in 
June 1995; however, such regulations are inapplicable because 
a TDIU constitutes a claim for an increased rating, which may 
be brought at any time.

Any communication or action, received from the claimant or 
certain specified individuals on the claimant's behalf, may 
be considered an informal claim if it (1) indicates an intent 
to apply for VA benefits and (2) identifies the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  Additionally, where 
service connection has already been established for the 
disability at issue, information contained in treatment 
records may constitute an informal claim for an increase in 
compensation, to include a TDIU.  38 C.F.R. § 3.157(b) 
(2009); see also Norris, 12 Vet. App. at 420-21; MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  
Specifically, once a veteran makes a claim for the highest 
possible rating and submits evidence of a medical disability 
and unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) has been met and VA must 
consider a TDIU.  Roberson v. Principi, 251 F. 3d 1378, 1384 
(2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009) (where the evidence of record raises the question of a 
veteran's unemployability as a result of his service-
connected disabilities, the issue of a TDIU is part and 
parcel of an increased rating claim).

Basic eligibility for DEA benefits under Chapter 35 exists 
where the veteran was discharged from service under 
conditions other than dishonorable and has a total disability 
permanent in nature as a result of a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. 
§ 3.807(a) (2009).  With certain exceptions, the effective 
date for the grant of such award shall, to the extent 
feasible, correspond to effective dates for awards of 
disability compensation.  38 U.S.C.A. § 5113(a) (West 2002).  
Under 38 U.S.C.A. § 5113(b), when determining the effective 
date of such an award based on an original claim by an 
eligible person who meets the criteria in paragraph (b)(2), 
VA may consider that person's claim as having been filed on 
his or her "eligibility date" (the date on which the 
individual became an eligible person) if that eligibility 
date is more than one year before the date of the "initial 
rating decision" (a VA decision that adjudicates the 
veteran's service-connected disability as permanent and total 
in nature).  38 U.S.C.A. § 5113(b)(1) & (b)(3).  

For the purposes of a TDIU, total disability will be 
considered to exist when a veteran has any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation;  
total disability may or may not be permanent.  38 C.F.R. § 
3.340(a) (2009).  A disability will be considered permanent 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).  Similarly, for the purposes of basic eligibility 
for DEA benefits, the term "total disability permanent in 
nature" means any disability rated total for the purposes of 
disability compensation which is based on an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501(a)(8).

Accordingly, the Board finds that the Veteran's claims for an 
earlier effective date for his TDIU and basic eligibility for 
DEA benefits are inextricably intertwined.  Further 
development is necessary before such claims may be fairly 
adjudicated.  Specifically, the Veteran indicated in his 
September 2002 application for a TDIU that he had been 
hospitalized three times at the Miami VA Hospital within the 
preceding year.  Although there is no indication that such 
hospitalizations were for the Veteran's service-connected 
disabilities, it appears that he may also have had outpatient 
treatment for such disabilities.  This is especially true 
since the Veteran had extensive VA treatment prior to his 
previous claim for a TDIU, which was denied in June 1995.  As 
treatment records may constitute an informal claim for a 
TDIU, see supra, such records must be considered in 
determining the proper the effective date of the Veteran's 
claims.  Accordingly, upon remand, the AOJ should obtain and 
associate with the claims file any outstanding VA treatment 
records concerning the Veteran's service-connected 
disabilities for the period prior to September 24, 2002, to 
include records from the Miami VA Hospital.  Additionally, 
the AOJ should obtain any outstanding private treatment 
records that the Veteran identifies as relating to his 
service-connected disabilities.

The Board notes that the AOJ assigned a later date for the 
grant of eligibility for DEA benefits than the grant of a 
TDIU, although such grants were based on a finding of 
permanent and total disability due to the same service-
connected disability, namely, the right femoral artery 
pseudoaneurysm.  Additionally, the Board notes that the AOJ 
found that the VA examination establishing unemployability 
and permanent total disability was dated in May 3, 2006.  
However, the evidence of record indicates that the VA 
examination itself was conducted in January 2006, and the May 
2006 notation was merely an addendum without further 
examination.  Upon remand, the AOJ should readjudicate the 
Veteran's earlier effective date claims with careful 
consideration of the applicable statutes and regulations, as 
well as the appropriate date of the VA examination.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
providers who treated him his service-
connected disabilities prior to 
September 24, 2002, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
securing the necessary authorizations, 
request copies of all outstanding VA 
and private treatment records, 
including but not limited to records 
from the Miami VA Hospital.  All 
requests for such records and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  Such readjudication 
should reflect careful consideration of 
the applicable statutes and 
regulations, to include 38 U.S.C.A. §§ 
3501(a), 5110(b)(2), 5113 and 38 C.F.R. 
§§ 3.157(b), 3.400(o)(2), 3.807(a); as 
well as the appropriate date of the 
applicable VA examination, i.e., 
January 2006.  If the claims remain 
denied, the Veteran should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

